Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Enitan Osagie Isiwele
(OI File No. 6-08-40093-9),
Petitioner
Vv.

The Inspector General.
Docket No. C-10-974
Decision No. CR2339

Date: March 11, 2011

DECISION

Petitioner, Enitan Osagie Isiwele, was convicted on multiple counts of health care fraud
and one count of conspiracy to defraud the United States. Because of his convictions, the
Inspector General (1.G.) has excluded him for seventeen years from participation in the
Medicare, Medicaid, and all federal health care programs, as authorized by section
1128(a)(1) of the Social Security Act (Act). Petitioner now appeals. For the reasons
discussed below, I find that the I.G. properly excluded Petitioner and that the 17-year
exclusion falls within a reasonable range.

I. Background

Petitioner was a supplier of durable medical equipment who was convicted of health care
fraud (18 U.S.C. § 1347) and conspiracy to defraud the United States (18 U.S.C. § 371).
1.G. Exs. 2, 4. The District Court entered judgment against him on April 9, 2010. LG.
Ex. 3.

In a letter dated August 31, 2010, the I.G. notified Petitioner that he was excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
17 years, because he had been convicted of a criminal offense related to the delivery of
an item or service under the Medicare or state health care program. The letter explained
that section 1128(a)(1) of the Act authorizes the exclusion. I.G. Ex. 1.

Each party submitted an initial brief (1.G. Br.; P. Br.). The I.G. submitted four exhibits
(LG. Exs. 1-4), and Petitioner submitted six exhibits (P. Exs. 1-6). The LG. submitted a
reply brief (I.G. Reply). Petitioner also moved to compel discovery, which the I.G.
opposed. I discuss below why Petitioner is not entitled to the discovery he seeks.

In the absence of an objection, I admit into evidence I.G. Exs. 1-4 and P. Exs 1-6.

I directed the parties to indicate in their briefs whether an in-person hearing is necessary
and, if so, to “describe the testimony that [it] wishes to present and provide the name of
any witness and a summary of each witness’ proposed testimony.” I specifically directed
the parties to explain why the testimony would be relevant. Order and Schedule for
Filing Briefs and Documentary Evidence, Attachment | (Informal Brief of IG § III) and
Attachment 2 (Informal Brief of Petitioner § IV) (October 4, 2010). The I.G. indicates
that an in-person hearing is not necessary. Petitioner, on the other hand, contends that an
in-person hearing is necessary, lists the witnesses he intends to call, and explains the
purpose of their testimony. Petitioner’s listed witnesses are individuals who assisted in
the prosecution of his criminal case. He contends that he “disputed the authenticity . ..
of [their] testimony and documents, and intends to introduce evidence contradicting their
assertions.” P. Br. at 5. As the following discussion explains, the issues he seeks to
address through these witnesses were resolved by the federal district court, and that
court’s judgment may not be collaterally attacked in this forum. 42 C.F.R.

§ 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000). By regulation, I must
exclude irrelevant or immaterial evidence. 42 C.F.R. § 1005.17(c). I am therefore
obligated to exclude the testimony that Petitioner proposes, so an in-person hearing
would serve no purpose.

For the same reason, I deny Petitioner’s motion to compel discovery. Petitioner seeks
billing records and related documents, purportedly generated by and in the possession of
the individuals who prosecuted his criminal case and/or their investigators. With respect
to the production of these documents, he says, “[t]he Petitioner asserted his innocence of
all charges and has repeated complaints as the evidence showed numerous irregularities
in the criminal proceeding.” Petitioner’s Motion to Compel Discovery at 2 (Jan. 7,
2011). The rule governing discovery here authorizes me to deny a motion compelling
discovery if I find that the discovery sought is irrelevant. 42 C.F.R. § 1005.7(e)(2).
Petitioner seeks documents that, in his view, will undermine his criminal conviction, but,
because he is barred from attacking his conviction in this forum, those documents are
irrelevant. I therefore deny his motion.
II. Issues

The issues before me are: 1) whether Petitioner was convicted of a criminal offense
related to the delivery of an item or service under Medicare or a state health care program
within the meaning of section 1128(a)(1), thus providing a basis for excluding him from
program participation; and 2) if so, whether the length of the exclusion (17 years) is
reasonable.

Petitioner raises Constitutional issues, which I have no authority to review.
HI. Discussion

A. Petitioner must be excluded from program participation
because he was convicted of a criminal offense related to
the delivery of an item or service under Medicare or a state
health care program within the meaning of section
1128(a)(1).

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a).

In this case, Petitioner, doing business as Galaxy Medical Supply, was a supplier of
durable medical equipment in the State of Texas. He participated in the Medicare and
Medicaid programs. After Hurricanes Rita and Katrina hit the Gulf Coast, the Centers for
Medicare and Medicaid Services (CMS), which administers those programs, authorized
an expedited claims process for replacing program beneficiaries’ previously-prescribed
equipment and supplies that were destroyed by the natural disasters. 1.G. Ex. 4 at 3-4.
This meant that suppliers could be paid for these types of claims “without all the
normally required paperwork and safeguards.” I.G. Ex. 4 at 4. Petitioner apparently took
advantage of the reduced oversight, and he was indicted on multiple counts of submitting
“false and fraudulent claims” to the Medicare and Medicaid programs, in violation of 18
U.S.C. § 1347, and two counts of conspiracy to pay or receive illegal remunerations, in
violation of 18 U.S.C. § 371. LG. Ex. 4. According to the indictment, he obtained
patient information from door-to-door solicitors and used that information to bill
Medicare and Medicaid for power wheelchairs and accessories for individuals who did
not qualify for them and had never possessed them. In billing, he falsely claimed that this
equipment replaced equipment lost as a result of a natural disaster. I.G. Ex. 4 at 4.
Petitioner stood trial in federal district court for the Eastern District of Texas, and, on

* My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.
March 19, 2009, a jury convicted him on sixteen counts of healthcare fraud and one count
of conspiracy to pay illegal remunerations. I.G. Ex. 2. The district court entered
judgment against him on April 9, 2010.

Thus, the court documents establish that Petitioner was convicted of offenses related to
the delivery of item or services under the Medicare and Medicaid programs, and he must
be excluded from program participation.

Petitioner, however, maintains that he is innocent of all charges and complains of
“numerous irregularities” in his criminal prosecution. P. Br. at 2. He offers as evidence
copies of requests for replacement wheelchairs, purportedly signed by program
beneficiaries, and suggests that these documents show that his billing was legitimate. P.
Exs. 1, 2, 3.

Federal regulations explicitly preclude any collateral attack on Petitioner’s conviction.

When the exclusion is based on the existence of a criminal
conviction . .. where the facts were adjudicated and a final
decision was made, the basis for the underlying conviction . .
. is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725; Chander Kachoria,
R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily encumber the
exclusion process’ with efforts to reexamine the fairness of state convictions.”); Young
Moon, M.D., DAB CR1572 (2007).

Petitioner was convicted of program-related crimes and must be excluded for a minimum
period of five years. I now consider whether the length of the exclusion, in excess of five
years, falls within a reasonable range.

B. Based on the aggravating factors present in this case, the
17-year exclusion falls within a reasonable range.

An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulation may not be used to decide whether an exclusion of a
particular length is reasonable.
Among the factors that may serve as bases for lengthening the period of exclusion are the
following: 1) the acts resulting in the conviction, or similar acts, resulted in a financial
loss to Medicare and state health care programs of $5,000 or more; 2) the acts that
resulted in the conviction, or similar acts, were committed over a period of one year or
more; and 3) the sentence imposed by the court included incarceration. 42 C.F.R.

§ 1001.102(b). The presence of an aggravating factor or factors not offset by any
mitigating factor or factors justifies lengthening the mandatory period of exclusion.

Here, three aggravating factors justify significantly increasing the period of exclusion
beyond the five-year minimum:

Financial loss to Medicare (42 C.F.R. § 1001.102(b)(1)). Petitioner’s actions resulted in
a program financial loss well in excess of $5,000. The district court ordered him to pay
$201,397.34 in restitution to CMS. IG. Ex. 3 at 6. Restitution has long been considered
a reasonable measure of program losses. Jason Hollady, M.D., DAB No. 1855 (2002).
Because the financial losses were significantly in excess of the threshold amount for
aggravation (approximately forty times greater), the I.G. may justifiably increase
significantly the period of exclusion. See Jeremy Robinson, DAB No. 1905 (2004);
Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Duration of crime (42 C.F.R. § 1001.102(b)(2)). Based on the charges on which he was
convicted, Petitioner engaged in the acts that resulted in his conviction from on or about
June 2005 until April 2008. I.G. Ex. 4 at 4, 6.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The sentence imposed by the criminal court
included a significant period of incarceration. The criminal court sentenced Petitioner to
more than eight years (97 months) in prison for each count, to be served concurrently. I
consider this significant jail time, which underscores the seriousness of his crimes. I.G.
Ex. 3 at 2.

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Joann Fletcher Cash, DAB No. 1725 at 7
(citing 57 Fed. Reg. 3298, 3321 (1992)). In this case, Petitioner’s crime demonstrates
that he presents a significant risk to the integrity of health care programs. His fraudulent
scheme lasted for almost three years, costing the Medicare and Medicaid programs a
large amount of money. His actions were egregious enough to merit a significant period
of incarceration. Based on these factors, I find that the 17-year exclusion falls within a
reasonable range.

The parties agree that no mitigating factors offset the aggravating factors. I.G. Br. at 5;
P. Br. at 4.
IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid, and all federal health care programs, and I sustain as reasonable
the 17-year exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

